            Case MDL No. 2981 Document 83-3 Filed 01/22/21 Page 1 of 1




                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

IN RE GOOGLE ANTITRUST LITIGATION                        MDL No. 2981




                                       PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I, Brian C. Rocca, hereby certify that on January 22, 2021, I

electronically filed Defendants’ Motion for Leave to File Supplemental Information and the

exhibits attached thereto through the CM/ECF systems, which will send a notice of electronic

filing to all counsel of record in this action.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on this 22nd day of January, 2021 in San Francisco, California.



                                                  /s/ Brian C. Rocca
                                                  Brian C. Rocca
                                                  Attorney for Defendants




                                                  1
